                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO




ROBERT ALLEN MEEKS REYNOLDS, O/B/O                      Case No.: 1:18-cv-00205-REB
CRYSTAL LYNN REYNOLDS,
                                                        MEMORANDUM DECISION AND
       Petitioner,                                      ORDER

       vs.

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

       Respondent,


       Pending before the Court is Petitioner Robert Allen Meeks Reynolds’s, on behalf of

Crystal Lynn Reynolds (deceased),1 Petition for Review (Dkt. 1), seeking review of the Social

Security Administration’s decision denying her application for Social Security Disability

Insurance Benefits for lack of disability. See generally Pet. for Review (Dkt. 1). This action is

brought pursuant to 42 U.S.C. § 405(g). Having carefully considered the record and otherwise

being fully advised, the Court enters the following Memorandum Decision and Order:

                           I. ADMINISTRATIVE PROCEEDINGS

       On April 7, 2014, Petitioner Crystal Lynn Reynolds (“Petitioner”) protectively filed an

application for Title II Disability Insurance Benefits, alleging disability beginning March 30,

2014. This claim was initially denied on July 23, 2014 and, again, on reconsideration on October

22, 2014. On October 26, 2014, Petitioner timely filed a Request for Hearing. On May 25,

2016, Administrative Law Judge (“ALJ”) Stephen Marchioro held a hearing in Boise, Idaho, at


       1
         For the purposes of this Memorandum Decision and Order, “Petitioner” will refer to
Crystal Lynn Reynolds.

MEMORANDUM DECISION AND ORDER - 1
which time Petitioner, represented by attorney Brad D. Parkinson, appeared and testified.

Impartial vocational expert Cassie Mills also appeared and testified.

       On November 25, 2016, the ALJ issued a Decision denying Petitioner’s claims, finding

that she was not disabled within the meaning of the Social Security Act. Petitioner timely

requested review from the Appeals Council and, on March 8, 2018, the Appeals Council denied

Petitioner’s Request for Review, making final the ALJ’s Decision.

       Having exhausted her administrative remedies, Petitioner timely filed the instant action,

arguing generally that “[t]he conclusions and findings of fact of the [Respondent] are not

supported by substantial evidence and are contrary to law and regulation.” Pet. for Review, p. 2

(Dkt. 1). Specifically, Petitioner claims that (1) the ALJ’s Step 3 determination is in error

because he failed to appropriately consider whether Petitioner’s impairments equal Listings

14.09(C) and 1.02(B); and (2) the ALJ’s RFC determination is unsupported by substantial

evidence where, after failing to fully credit the opinion of consulting examiner, Dr. Sant, he also

failed to explain why he incorporated only certain portions of his opined limitations into

[Petitioner]’s RFC while rejecting others that would be disabling. See Pet.’s Brief, pp. 1, 12-20

(Dkt. 17). Petitioner therefore requests that the Court either reverse the ALJ’s Decision and find

that she is entitled to Social Security Disability Insurance Benefits or, alternatively, remand the

case for further proceedings and award attorneys’ fees. See id.; see also Pet. for Review, p. 2

(Dkt. 1).

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

MEMORANDUM DECISION AND ORDER - 2
U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is such relevant evidence as a reasonable mind might accept as

adequate to support an ALJ’s finding/conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993); Flaten v. Sec’y of Health &

Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The standard requires more than a scintilla

but less than a preponderance (see Sorenson v. Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir.

1975); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)), and “does not mean a large or

considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       As to questions of fact, the Court’s role is to review the record as a whole to determine

whether it contains evidence allowing a reasonable mind to accept the conclusions reached by

the ALJ. See Richardson, 402 U.S. at 401. The ALJ is responsible for determining credibility

and resolving conflicts within the medical testimony (see Allen v. Heckler, 749 F.2d 577, 579

(9th Cir. 1984)), resolving any ambiguities (see Vincent ex. rel. Vincent v. Heckler, 739 F.2d

1393, 1394-95 (9th Cir. 1984)), and drawing inferences logically flowing from the evidence

contained in the record (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)). Where the

evidence is susceptible to more than one rational interpretation, the reviewing court may not

substitute its judgment or interpretation of the record for that of the ALJ. See Flaten, 44 F.3d at

1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       As to questions of law, the ALJ’s decision must be based on proper legal standards and

will be reversed for legal error. See Matney, 981 F.2d at 1019. At the same time, the ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, reviewing federal courts “will not rubber-stamp an administrative decision that

MEMORANDUM DECISION AND ORDER - 3
is inconsistent with the statutory mandate or that frustrates the congressional purpose underlying

the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe her physical/mental

impairments are and regardless of her age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “did not engage in substantial gainful activity

during the period from her alleged onset date of March 30, 2014 through her date last insured of

June 30, 2015.” (AR 30).

       The second step requires a determination of whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” if it significantly limits an individual’s ability to perform

MEMORANDUM DECISION AND ORDER - 4
basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or combination of

impairments is “not severe” when medical and other evidence establish only a slight abnormality

or a combination of slight abnormalities that would have no more than a minimal effect on an

individual’s ability to work. See 20 C.F.R. §§ 404.1521, 416.921. If there is no severe

medically determinable impairment or combination of impairments, benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner has the following severe

impairments: “obesity; spine disorder of neurofibromatosis with dystrophic scoliosis of the

thoracic spine, status post fusion surgery; and thoracic meningocele, status post reduction

surgery.” (AR 30).

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet

nor equal one of the listed impairments, the claimant’s case cannot be resolved at step three and

the evaluation proceeds to step four. See id. Here, the ALJ concluded that Petitioner’s above-

listed impairments, while severe, do not meet or medically equal, either singly or in combination,

the criteria established for any of the qualifying impairments. See (AR 31-32).

       The fourth step of the sequential process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is

her ability to do physical and mental work activities on a sustained basis despite limitations from

her impairments (including impairments that are not severe). See 20 C.F.R. §§ 404.1545,

416.945. On this point, the ALJ concluded:

MEMORANDUM DECISION AND ORDER - 5
       After careful consideration of the entire record, the undersigned finds that,
       throughout the date last insured, the claimant had the residual functional capacity
       to perform a reduced range of sedentary work as defined in 20 CFR 404.1567(a).
       She could never climb ladders, ropes, or scaffolds, but could occasionally climb
       ramps and stairs. She could occasionally balance, kneel, stoop, crouch, and crawl.
       She could occasionally reach overhead and push/pull bilaterally with the upper
       extremities. She had to avoid all exposure to excessive vibrations, all use of
       unguarded moving mechanical parts, and all exposure to unprotected heights. She
       needed the ability to alternate between sitting and standing, sitting for 45 minutes
       and then standing up to 45 minutes while remaining at workstation. She could
       occasionally operate foot controls bilaterally.

(AR 33).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of her impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th

Cir. 1993). Here, the ALJ found that Petitioner could not perform her past relevant work as a

shift lead and/or telephone representative. See (AR 39). However, considering Petitioner’s age,

education, work experience, and RFC, there are jobs that exist in significant numbers in the

national economy that she can perform, including information clerk, document preparer, and

ticket counter worker. See (AR 39-40). Therefore, the ALJ concluded that Petitioner “was not

under a disability, as defined in the Social Security Act, at any time from March 30, 2014, the

alleged onset date, throughout June 30, 2015, the date last insured.” (AR 20).

B.     Analysis

       1.      The ALJ Reasonably Evaluated the Opinion Evidence

       The ALJ is responsible for resolving ambiguities and conflicts in the medical testimony.

See Magallanes, 881 F.2d at 750. While the medical opinion of a treating physician is entitled to

special consideration and weight, it is not necessarily conclusive. See Rodriguez v. Bowen, 876

MEMORANDUM DECISION AND ORDER - 6
F.2d 759, 761 (9th Cir. 1989). If the treating physician’s opinions are not contradicted by another

doctor, they may be rejected only for clear and convincing reasons. See Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Even if the

treating physician’s opinions are contradicted by another doctor, they can only be rejected if the

ALJ provides specific and legitimate reasons for doing so, supported by substantial evidence in

the record. See id. A lack of objective medical findings, treatment notes, and rationale to

support a treating physician’s opinions is a sufficient reason for rejecting that opinion. See

Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012); Tonapetyan v. Halter, 242 F.3d 1144,

1149 (9th Cir. 2001). Additionally, the ALJ may discount physicians’ opinions based on internal

inconsistencies, inconsistencies between their opinions and other evidence in the record, or other

factors the ALJ deems material to resolving ambiguities. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       Here, Petitioner takes issue with the ALJ’s analyses at steps three and four of the

sequential process – contending, in particular, that the ALJ erred because (1) he failed to

consider whether her impairments equal Listings 14.09(C) and 1.02(B), and (2) his RFC

determination is unsupported by substantial evidence. See Pet.’s Brief, pp. 1, 12-20 (Dkt. 17).

Both arguments rely on the opinions of certain of Petitioner’s medical providers (namely, Rox

Burkett, M.D., and Michael O. Sant, M.D.) and, likewise, the ALJ’s consideration of those

opinions. With this in mind, the Court initially addresses these predicate aspects below.

               a.      Rox Burkett, M.D.

       On August 10, 2016, non-examining consultant, Dr. Burkett, opined that Petitioner’s

impairments meet or equal a Listing, stating in relevant part:

       With careful analysis it is recognized the claimant has severe, listing level spinal
       problems either alone in the T spine or in combination with the meningocele (dura
       sac that lines the spinal cord and extrudes into the chest cavity). It is noted by the

MEMORANDUM DECISION AND ORDER - 7
       treating neurosurgeon this could be life threatening. She has done all she could
       with surgery, followed up with physical therapy but with the severity of BOTH the
       scoliosis and the kyphosis and the meningocele she reasonably meets or equals
       several listings specifically 14.09C Ankylosing (fusion) of spine to 45 degrees or
       more. Or 1.02 major joint disorder with fusion of major joint with pain and
       dysfunction.

       To meet the scoliosis one needs 45 degrees of deformity but the combination of the
       27 degrees of scoliosis and the addition of the 28 degrees of kyphosis add up to 55
       degrees which is more than enough to meet the listing. It is my opinion the DDS
       did not even consider this and of the meningocele. The DDS did not factor in the
       combination of problems as called for by the POMs under (24505.030), the
       consideration for chronic pain (POMs 24505.061), and the lack of sustainable
       function (24510.057).

                                                ....

       It is my opinion the claimant could be found favorable from the AOD at least five
       different ways. Meet or equal 14.09C or 1.02 and a much reduced sustainable RFC
       with the inability to stand more than 1 hour or sit more than 3-4 hours in a work
       day. She has some ADLs that from time to time looks like she could function but
       again not 40 hours a week, weeks on end. She also would miss a fair amount of
       even sedentary work with medications and side effects from 2-3 different narcotics.

(AR 605-606) (emphasis in original, internal citations omitted).

       After “carefully consider[ing]” these opinions and “closely review[ing] the evidence that

[Dr. Burkett] argues supports a finding that the [Petitioner] meets or equals a listing,” the ALJ

assigned the opinions only “limited weight.” (AR 37-38). To the extent Petitioner argues that

the ALJ improperly rejected Dr. Burkett’s above-referenced opinions (see Pet.’s Brief, pp. 14-15

(Dkt. 17)), the undersigned disagrees.

       First, though Dr. Burkett had access to the medical record, he had never examined

Petitioner before commenting on her functioning and concluding that she met or equaled Listings

14.09(C) and 1.02(B). See (AR 37). As to Dr. Burkett’s criticism that the DDS examiners were

not sufficiently qualified to analyze the nuances of Petitioner’s case (because, in his mind, non-

orthopedic surgeons or neurosurgeons “could not comprehend the complexity of her multiple

spinal problems and ongoing severe pain and limits” (AR 603)), the ALJ pointed out that Dr.

MEMORANDUM DECISION AND ORDER - 8
Burkett’s own experience was in “primary care” and neither an orthopedic surgeon nor a

neurosurgeon. See (AR 37). According to the ALJ, “[Dr. Burkett’s] experience appears to be

similar to the experience the DDS examiners have and which he argues renders them unqualified

to evaluate the case.” Id. (emphasis added).

       Second, Dr. Burkett’s opinions assumed, in part, that Petitioner was on three narcotic

medications which he contended was not fully appreciated by the DDS examiners:

       South Idaho Pain Institute all references noted the needed two or three different
       narcotics to control her pain (Morphine, Norco, Fentanyl patches), with ongoing
       severe back pain. The DDS evaluator noted only one narcotic. It must be fair to
       consider that pain and side effects of pain medications as allowed for and called for
       in the POMs. How could any person “sustain” or even be hired for any job on two
       narcotics, let alone three?

(AR 604) (internal citation omitted); see also supra (citing (AR 606) (Dr. Burkett indicating that

Petitioner “would miss a fair amount of even sedentary work with medications and side effects

from 2-3 different narcotics”)). But, as the ALJ clarified, Dr. Burkett was mistaken – Petitioner

actually testified that she uses narcotic pain medication as little as possible, and that she only

takes Norco on an as-needed basis (and then only at night). See (AR 37) (“Therefore, the

significant side effects from narcotic medications Dr. Burkett emphasizes are predicated on a

premise that the claimant is taking three narcotic pain medications daily when in fact she only

takes Norco on an “as needed” basis.”) (citing (AR 68-69)).

       Third, Dr. Burkett’s reliance on the July 31, 2015 opinion from Andrew T. Dailey, M.D.,

(Petitioner’s treating neurosurgeon) only goes so far. See (AR 605) (Dr. Burkett characterizing

Dr. Dailey’s letter as “perhaps the single most important statement and summary of the

claimant’s real problems”) (citing (AR 607)). There, Dr. Dailey stated that Petitioner has a

“severe life-threatening form of scoliosis which could result in paralysis,” and that this be taken

into consideration as to her “future capabilities for a job”; he did not, however, place any specific



MEMORANDUM DECISION AND ORDER - 9
limitations on Petitioner. (AR 607); see also (AR 37) (ALJ stating: “Dr. Dailey declined to

offer an opinion on the claimant’s functional limitations or ability to work.”). This opinion,

however, is not inconsistent with the ALJ’s findings – the ALJ also concluded that Petitioner’s

scoliosis was severe, later incorporating its corresponding limitations into Petitioner’s RFC at

step four of the sequential process. See supra. Therefore, inasmuch as Petitioner (through Dr.

Burkett) argues that Dr. Dailey’s July 31, 2015 opinion collides with the ALJ’s conclusions, it is

misplaced.

       Fourth, Dr. Burkett’s opinions that (1) Petitioner’s “hardware will likely fail and or come

undone” and (2) Petitioner will “likely be unable to walk in several years” are unsupported by

the record. (AR 606). As the ALJ discussed, (1) neither Dr. Dailey nor Petitioner’s other

medical providers ever indicated as much in their treatment notes or opinions; (2) Dr. Burkett

himself is not an orthopedic surgeon or neurosurgeon, and (3) “all the recent imaging after the

claimant’s surgery indicate the hardware is intact and stable.” (AR 37-38). An ALJ is not

required to accept medical opinions that are brief, conclusory, or inadequately supported by

objecting findings. See Bayliss, 427 F.3d at 1216.

       Finally, Dr. Burkett criticizes Dr. Sant’s opinions on Petitioner’s limitations as “totally

subjective” and that, instead, Dr. Dailey’s opinions “should be given much more consideration.”

(AR 605).2 It is clear that Dr. Sant’s opinions do not neatly align with Dr. Dailey’s, but it is

incorrect to characterize them as wholly subjective as a result. Indeed, the ALJ highlighted the

fact that Dr. Sant actually examined Petitioner, performed standard orthopedic testing on


       2
          It is somewhat ironic that Petitioner seems to be arguing here that Dr. Burkett’s
opinions (and those endorsing Dr. Dailey’s opinions) should apply over Dr. Sant’s where,
elsewhere in her briefing, she argues that the ALJ improperly disregarded portions of Dr. Sant’s
opinions. See Pet.’s Brief, pp. 15-20 (Dkt. 17); see also infra (addressing ALJ’s handling of Dr.
Sant’s opinions). While this is not a separate basis to justify the ALJ’s rejection of Dr. Burkett’s
opinions, it does reflect the conflicting nature of the medical record.

MEMORANDUM DECISION AND ORDER - 10
Petitioner, and reviewed Petitioner’s medical records including images of her spine. See (AR 36,

38). In this setting, Dr. Sant’s opinions are informed by, and the product of the objective signs

and symptoms derived from his orthopedic examination of Petitioner herself. That they may

conflict with Dr. Dailey’s opinions, without more, is not enough to render them either

improperly subjective or otherwise lacking as a basis for the ALJ’s determinations.3

       With all this in mind, the ALJ did not ignore Dr. Burkett’s opinion concerning

Petitioner’s alleged inability to work full-time. Rather, he provided sufficient reasons for

rejecting Dr. Burkett’s opinion on what amounts to a disability determination. See Rodriguez,

876 F.2d at 762 (treating or examining physician’s opinion on the ultimate issue of disability not

conclusive); see also SSR 96-5p, 1996 WL 374183, *2 (“The regulations provide that the final

responsibility for deciding [whether an individual is ‘disabled’ under the Act] . . . is reserved to

the Commissioner.”).

               b.      Dr. Sant

       On June 24, 2016, Petitioner was sent for a post-hearing, post-date last insured

consultative examination with Dr. Sant who opined that Petitioner could:

      Frequently/continuously lift/carry up to 10 pounds, occasionally lift/carry 11-20
       pounds, and never lift/carry 21-100 pounds;

      Sit for one hour at a time, stand for 30 minutes at a time, and walk for 30 minutes
       at a time;

      Sit for six hours in an eight-hour day, stand for one hour in an eight-hour day, and
       walk for one hour in an eight-hour day;

      Reach occasionally with both hands;



       3
          Moreover, such an argument, again, ignores the fact that Dr. Dailey did not opine on
Petitioner’s functional limitations and therefore cannot operate to upend the ALJ’s conclusions
on such points. See supra. Additionally, the ALJ did not adopt Dr. Sant’s opinions in their
entirety regardless. See infra.

MEMORANDUM DECISION AND ORDER - 11
      Handle, finger, and feel continuously with her right hand, and frequently with her
       left hand;

      Push/pull occasionally with both hands;

      Operate foot controls occasionally with both feet;

      Climb stairs/ladders, kneel, crouch, and crawl occasionally;

      Never stoop;

      Continuously tolerate unprotected heights, moving mechanical parts, and
       dust/odors/fumes/irritants;

      Occasionally tolerate operating a motor vehicle, humidity/wetness, and vibrations;

      Never tolerate extreme cold or heat; and

      Ambulate effectively without assistance, walk a block at a reasonable pace on rough
       or uneven surfaces, and climb a few steps at a reasonable pace when using a hand
       rail;

See (AR 587-592). Dr. Sant went on to find that Petitioner has:

      Normal range of motion of the cervical, shoulder, hip, lumbar, knee, elbow,
       forearm, ankle, wrist, and thumb;

      Normal bulk and tone to her musculature (full strength on both sides);

      Normal gait and balance; and

      The ability to heel and toe walk, perform a partial squat, get up from a chair, dress
       and undress herself, and get on and off the examination table unassisted.

See (AR 595-598). Ultimately, Dr. Sant recommended the following activity limitations for

Petitioner:

       The patient appears to be able to walk functional distances without the use of an
       assistive device, but would have difficulty with prolonged standing, sitting, or
       heavy lifting, or carrying. She does not appear to have any limitations to handling
       objects, hearing, or speaking. With regard to the upper limbs, she does not appear
       to have any functional limitation to her upper extremities or to her hands. With
       regard to the lower extremities, she does not have any functional limitations to the
       lower extremities; specifically, though may have some difficulty with high impact
       activities and squatting or kneeling due to her back issues. With regard to her spine,


MEMORANDUM DECISION AND ORDER - 12
       she would not be able to tolerate repetitive bending, twisting, or stooping or
       squatting or kneeling due to her back issues. With regard to her spine, she would
       not be able to tolerate repetitive bending, twisting, or stooping, heavy pushing or
       pulling, or prolonged sitting or standing. I would place her lifting restrictions in
       the sedentary range of 20 pounds occasionally, 10 pounds frequently, and 10
       pounds continuously. She would require frequent position changes as needed and
       would not be able to tolerate prolonged low intensity vibration or exposure to
       extremes of cold temperatures.

(AR 598-599).

       The ALJ gave Dr. Sant’s opinion “partial weight,” incorporating some (but not all) of the

limitations he described within the Petitioner’s RFC. (AR 36).4 On balance, the ALJ actually

imposed more restrictive limitations than Dr. Sant; however, Petitioner argues that, in indicating

that Petitioner needed the ability to alternate between sitting and standing (sitting for 45 minutes

and then standing up to 45 minutes (see (AR 33)), the ALJ improperly rejected Dr. Sant’s

opinion that Petitioner can only stand and walk one hour each in an eight-hour day. See Pet.’s

Brief, pp. 15-20 (Dkt. 17) (“Consider, over the course of an eight-hour day, the ALJ’s alternating

45 minute sitting allowance and 45 minute standing allowance while remaining at the

workstation would result in Claimant sitting for four hours and standing for four hours. Thus,

the ALJ’s RFC exceeds the exertional limitations identified by Dr. Sant’s who opined that

Claimant may only stand for 1 hour total in an 8-hour workday.”) (emphasis added). Again, the

Court disagrees.

       To begin, Petitioner represents that “Dr. Sant’s opinion does not provide for a sit/stand

option, nor does it indicate that Claimant’s impairments could be accommodated with an option


       4
          Though not entirely clear, in giving Dr. Sant’s opinion only partial weight, the ALJ
seemed to criticize Dr. Sant’s possibly inconsistent findings. See, e.g., (AR 36) (“The
undersigned has considered this opinion and adopted some of the opined limitations in residual
functional capacity herein; however, Dr. Sant noted on exam that the claimant had a normal gait,
normal balance, was able to heel/toe walk and partial squat, had normal motor and sensation
findings, and had normal range of motion of the lumbar and cervical spine and shoulders.”)
(emphasis added).

MEMORANDUM DECISION AND ORDER - 13
that called for alternating positions every 45 minutes.” Id. at p. 18. Though technically true, it is

nonetheless not quite accurate when considering the nature and structure of the “Medical Source

Statement of Ability to Do Work-Related Activities (Physical)” that Dr. Sant completed – still, in

addition to discussing Petitioner’s abilities to sit, stand, and walk, Dr. Sant stated in no uncertain

terms that Petitioner “would require frequent position changes as needed . . . .” (AR 599).

Relatedly, the ALJ noted that, to accommodate her need to alternate between sitting and

standing, Petitioner could sit for 45 minutes (Dr. Sant opined that Petitioner could sit for one

hour), and then stand “up to” 45 minutes. See (AR 33). There is no requirement that Petitioner

must alternate her sitting with standing for 45 minutes, only that she could stand up to 45

minutes. In this sense, the ALJ’s conclusions could be read as congruent with Dr. Sant’s

opinions.

       Setting those matters aside, the ALJ properly discounted aspects of Dr. Sant’s opinions in

any event. There is no dispute that Dr. Sant’s opinions follow a one-time examination with

Petitioner. Though this circumstance is not disqualifying in and of itself (particularly in the

universe of examining and non-examining medical providers in a Social Security setting), it can

contribute to opinions that are not as complete as they otherwise might be. And, in this instance,

Dr. Sant’s opinions are internally inconsistent – that is, he states that Petitioner can stand and

walk for only a total of one hour in an eight-hour workday, but that she has normal gait and

balance, is able to heel/toe walk, can partially squat, has normal range of motion and strength

throughout her systems, and can walk a block and climb a few steps at a reasonable pace. See

supra (citing (AR 587-599)). An ALJ may discount a doctor’s opinion when it is internally

inconsistent with that doctor’s own findings. See Bayliss, 427 F.3d at 1216; Morgan, 169 F.3d at

601-02.




MEMORANDUM DECISION AND ORDER - 14
       Petitioner suffers from several impairments (acknowledged as “severe” by the ALJ (see

(AR 30)) that impact her ability to work; however, the ALJ provided specific legitimate reasons

for rejecting/questioning certain opinions contained in the medical record. These opinions were

not given the weight Petitioner argues that they deserved, but such opinions were considered in

the context of the surrounding medical record. The Court’s duty here is not to resolve the

conflicting opinions and ultimately decide whether Petitioner is once-and-for-all disabled as that

term is used within the Social Security regulations. Rather, this Court must decide whether the

ALJ’s decision that Petitioner is not disabled is supported by the record. In this record, there are

conflicting medical opinions, testimony, and accounts that inform the ALJ’s decisions on how to

consider the various opinions. His decision to discount certain opinions while crediting others is

supported by clear and convincing, specific, and legitimate reasons. Hence, because the

evidence can reasonably support the ALJ’s conclusions in these respects, this Court will not

substitute its judgment for that of the ALJ’s even if this Court were to have a different view. See

Richardson, 402 U.S. at 401; Matney, 981 F.2d at 1019.

       2.      The ALJ Did Not Err in Evaluating Whether the Severity of Petitioner’s
               Impairments Meet or Medically Equal Listings 14.09(C) and 1.02(B) at Step
               Three of the Sequential Process

       As discussed above, an ALJ must evaluate a claimant’s impairments to see if they meet

or equal any of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20

C.F.R. § 404.1520(d); see also Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). An

impairment meets a listed impairment “only when it manifests the specific findings described in

the set of medical criteria for that impairment.” See SSR 83-19; see also 20 C.F.R. § 404.1525;

Tackett, 190 F.3d at 1099 (impairment meets or equals listed impairment only if medical findings

(defined as set of symptoms, signs, and laboratory findings) are at least equivalent in severity to

set of medical findings for listed impairment). Though a claimant’s burden to establish, “[a]n

MEMORANDUM DECISION AND ORDER - 15
ALJ must evaluate the relevant evidence before concluding that a claimant’s impairments do not

meet or equal a listed impairment. A boilerplate finding is insufficient to support a conclusion

that a claimant’s impairment does not do so.” Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001).

However, the ALJ is not required to state why a claimant fails to satisfy every criteria of the

Listing if they adequately summarize and evaluate the evidence. See Gonzalez v. Sullivan, 914

F.2d 1197, 1200-01 (9th Cir. 1990); Lewis, 236 F.3d at 512.

       Petitioner argues that the ALJ erred in determining that her impairments do not meet

Listings 14.09 (inflammatory arthritis) and/or 1.02 (major dysfunction of a joint) – specifically

Paragraph C of Listing 14.09 and Paragraph B of Listing 1.02 – because Dr. Burkett’s opinions

establish as much. See Pet.’s Brief, pp. 12-15 (Dkt. 17) (“Dr. Rox Burkett opined that given

Claimant’s scoliosis and kyphosis and meningocele, she reasonably meets or equals several

listings, specifically 14.09(c) and 1.02.”). But the ALJ properly discounted Dr. Burkett’s

opinions (see supra); therefore, to the extent Petitioner’s argument in this respect is premised

upon Dr. Burkett’s opinions, it is necessarily compromised as well and cannot establish the she

meets a listed impairment.5




       5
           To the extent Petitioner’s argument on this point incorporates her testimony, she fails to
acknowledge that the ALJ found her testimony to be inconsistent with the record. See (AR 38)
(“After careful consideration of the evidence, the undersigned finds that the claimant’s medically
determinable impairments could reasonably be expected to cause the alleged symptoms;
however, the claimant’s statements concerning the intensity, persistence and limiting effects of
these symptoms are not entirely consistent with the medical evidence and other evidence in the
record . . . .”) (emphasis added). Petitioner does not contest these findings. See, e.g., Wikoff v.
Astrue, 388 Fed. Appx. 735, 736 (9th Cir. 2010) (“Thus, the ALJ’s adverse credibility
determination supports the limited rejection of Dr. Dennis’s opinion because it was primary
based on Wikoff’s subjective comments concerning her condition. And because Wikoff failed to
show she had any marked limitations, she cannot establish that her impairments resulted in at
least two of the B criteria.”) (internal quotation marks and citations omitted); Tommasetti v.
Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may reject treating doctor’s opinion if it is
based on claimant’s self-reports that have been properly discounted as not credible).

MEMORANDUM DECISION AND ORDER - 16
       This is not to say that the ALJ did not have to consider whether Petitioner’s impairments

met Listings 14.09(C) or 1.02(B) – he absolutely did, and concluded:

       The claimant’s representative argues that the claimant’s conditions meeting
       Listings 1.02 and 14.09C.

       Listing 1.02 for major dysfunction of a joint requires gross anatomical deformity
       and chronic joint pain and stiffness with signs of limitation of motion or other
       abnormal motion of the affected joint(s), and finding on appropriate medically
       acceptable imaging of joint space narrowing, bony destruction or ankylosis of the
       affected joint. The Listing also requires involvement of one major peripheral joint
       resulting in inability to perform fine and gross movements effectively as defined in
       1.00B2c and/or instability to ambulate effectively as defined in 1.00B2b. In this
       case, the evidence does not demonstrate that the claimant has the degree of
       difficulty in performing fine and gross movements as defined in 1.00B2c or the
       degree of difficulty in ambulating as defined in 1.00B2b. the claimant does not
       allege that she cannot ambulate effectively; she does not use an assistive device;
       and she testified that she could walk a couple of blocks.

                                               ....

       Listing 14.09C for ankylosing spondylitis or other spondyloarthropathies requires
       ankylosing spondylitis or other spondyloarthropathies, with: (1) ankylosis
       (fixation) of the dorsolumbar or cervical spine as shown by appropriate medically
       acceptable imaging and measured on physical examination at 45° or more of flexion
       from the vertical position (zero degrees); OR (2) ankylosis (fixation) of the
       dorsolumbar or cervical spine as shown by appropriate medically acceptable
       imaging and measured on physical examination at 30° or more of flexion (but less
       than 45°) measured from the vertical position (zero degrees), and involvement of
       two or more organs/body systems with one of the organs/body systems involved to
       at least a moderate level of severity. There is no evidence that the curvature of the
       claimant’s spine at 28 degrees meets the requirements of the Listing. There is no
       additional evidence that the claimant’s spine curvature has increased; and, in fact,
       the evidence shows that her spine curvature had improved and remained stable with
       the surgical hardware in place. The claimant reported in October that she had a
       painful lump on the left side again and continued left upper back pain. She was
       noted to be fine neurologically but was sent for thoracic spine ex-rays for
       reassurance. X-rays showed stable appearance of the hardware without evidence
       of complication since previous CT scan.

(AR 32) (internal citations omitted). Combined with the ALJ’s comprehensive consideration of

the medical evidence in the balance of the Decision, the ALJ sufficiently explained the basis for

his step three determination. See Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990) (it is



MEMORANDUM DECISION AND ORDER - 17
unnecessary for ALJ to state why claimant failed to satisfy every different section of the listing

of impairments). In sum, Petitioner failed to show error in the ALJ’s step three findings;

Petitioner did not satisfy the criteria for Listings 14.09(C) and 1.02(B).

       3.      The ALJ Did Not Err in Evaluating Petitioner’s RFC

       The ALJ determined that Petitioner retains the RFC to perform a reduced range of

sedentary work with certain limitations, and that there are jobs in the national economy that do

not require activities precluded by her RFC. See (AR 33-41). In explaining his analysis, the ALJ

reasoned:

       [T]he above residual functional capacity assessment is supported by the objective
       medical evidence contained in the record. Treatment notes in the record and
       claimant’s admitted activities of daily living do not sustain her allegations of
       continuing post-operative disabling pain and limitations. The claimant does
       experience some levels of pain and limitations but only to the extent described in
       the residual functional capacity above.

(AR 39). Petitioner contends that the ALJ erred on this issue, arguing that “the ALJ clearly

failed to account for the limitations truly opined by Dr. Sant resulting in an RFC that is not

supported by substantial evidence.” Pet.’s Brief, p. 19 (Dkt. 17).

       Petitioner’s arguments in these respects are necessarily tethered to Dr. Sant’s opinions

and, correspondingly, the ALJ’s consideration of the same. In turn, because such an argument

rises and falls with the Court’s above-mentioned consideration of that issue, it is not necessary to

discuss the merits of the ALJ’s RFC determination in great depth. Suffice it to say, for the

reasons already articulated here, substantial evidence exists to support the ALJ’s findings at the

fourth and fifth steps of the sequential process. See Bayliss v. Barnhart, 427 F.3d 1211, 1217

(9th Cir. 2005) (ALJ properly relied on vocational expert’s testimony because “[t]he hypothetical

that the ALJ posed to the [vocational expert] contained all of the limitations that the ALJ found

credible and supported by substantial evidence in the record.”).



MEMORANDUM DECISION AND ORDER - 18
                                      IV. CONCLUSION

       The ALJ is the fact-finder and is solely responsible for weighing and drawing inferences

from facts and determining credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d

at 1394; Sample, 694 F.2d at 642. If the evidence is susceptible to more than one rational

interpretation, of which one is adopted by the ALJ, then a reviewing court may not substitute its

interpretation for that of the ALJ. Key, 754 F.2d at 1549.

       The evidence relied upon by the ALJ can reasonably and rationally support the ALJ’s

well-formed conclusions, even though such evidence may be susceptible to a different

interpretation. Accordingly, the ALJ’s decisions as to Petitioner’s disability claim were based on

proper legal standards and supported by substantial evidence. Therefore, the Commissioner’s

determination that Petitioner is not disabled within the meaning of the Social Security Act is

supported by substantial evidence in the record and is based upon an application of proper legal

standards.

       The Commissioner’s decision is affirmed.

                                           V. ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED and this action

is DISMISSED in its entirety with prejudice.



                                                     DATED: September 30, 2019

                                                     _________________________
                                                     Ronald E. Bush
                                                     Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 19
